Matter of McCulloch v Melvin H. (2017 NY Slip Op 09078)





Matter of McCulloch v Melvin H.


2017 NY Slip Op 09078


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1508 CA 16-00865

[*1]IN THE MATTER OF THE APPLICATION OF DEBORAH J. MCCULLOCH, EXECUTIVE DIRECTOR OF CENTRAL NEW YORK PSYCHIATRIC CENTER, PETITIONER-RESPONDENT,
vMELVIN H., A PATIENT AT CENTRAL NEW YORK PSYCHIATRIC CENTER, CONSECUTIVE NO. 263968, RESPONDENT-APPELLANT. 


REEVE BROWN PLLC, ROCHESTER (GUY A. TALIA OF COUNSEL), FOR RESPONDENT-APPELLANT.
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered March 14, 2016. The order granted petitioner's application for authorization to administer medication to respondent over his objection. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order granting petitioner's application for authorization to administer medication to respondent over his objection. The order has since expired, rendering this appeal moot (see Matter of Bosco [Quinton F.], 100 AD3d 1525, 1526 [4th Dept 2012]), and this case does not fall within the exception to the mootness doctrine (see Matter of McGrath, 245 AD2d 1081, 1082 [4th Dept 1997]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court